FOREMAN, Judge,
concurring:1
I agree with Judge Badami’s conclusion that the military judge erred by admitting the three pretrial statements of Alice Mae Harrington King. Military Rule of Evidence 803(24) adopts Federal Rule of Evidence 803(24) without change. Manual for Courts-Martial, United States, 1969 (Revised edition), Analysis of Military Rules of Evidence at A18-107. The rule was not intended to relax the hearsay rule, but rather was designed to “permit the courts to deal with new and presently unanticipated situations which demonstrate a trustworthiness within the spirit of the specifically stated exceptions.” United States v. Medico, 557 F.2d 309, 315 (2d Cir.), cert, denied, 434 U.S. 986, 98 S.Ct. 614, 54 L.Ed.2d 480 (1977). The rule allows introduction of hearsay which does not fit any of the enumerated exceptions when “certain exceptional guarantees of truthworthiness and *996high degrees of probativeness and necessity are present.” United States v. Bailey, 581 F.2d 341, 347 (3d Cir.1978). I believe that Alice Mae Harrington King’s pretrial statements fall short of the standard.
Her pretrial statements are no more and no less plausible than her in-court testimony. Her motive to lie to the police was as strong and plausible as her motive to lie in court. The fact that her testimony in court may have been unbelievable does not make her pretrial statements believable. The fact that she repeated her pretrial accusations three times does not make them any more worthy of belief. Unlike the Chief Judge, I do not believe that evidence of a surreptitious courtship establishes the truthfulness of an accusation of carnal knowledge and sodomy.
Alice Mae Harrington King’s pretrial statements do not have any guarantees of truthworthiness equivalent to the enumerated exceptions to the hearsay rule. Unlike United States v. Whalen, 15 M.J. 872, 879 (A.C.M.R.1983), as well as United States v. Williams, 573 F.2d 284 (5th Cir.1978) and United States v. Leslie, 542 F.2d 285 (5th Cir.1976), relied upon by the dissenting Chief Judge, her statements were not against her penal interest. Unlike Chestnut v. Ford Motor Co., 445 F.2d 967 (4th Cir.1971), relied upon by the dissenting Chief Judge, her statement was not similar to an excited utterance nor was it similar to a statement made in connection with medical diagnosis or treatment. Unlike United States v. Iaconetti, 406 F.Supp. 554 (E.D.N.Y.), affirmed 540 F.2d 574 (2d Cir.1976), cert, denied, 429 U.S. 1041, 97 S.Ct. 739, 50 L.Ed.2d 752 (1977), relied upon by the dissenting Chief Judge, and United States v. Whalen, supra, the truthfulness of her statement was not substantiated by other evidence.2
I find her statements lacking the “circumstantial guarantees of trustworthiness” required by Mil.R.Evid. 803(24). Accordingly, I join Judge Badami in concluding that the military judge erred by admitting Alice Mae Harrington King’s pretrial statements; and I concur in setting aside and dismissing Additional Charges I, II, III and their specifications.
I disagree with my two brothers regarding the admissibility of the testimony of Private First Class Brenda W. and Private First Class Crescent T. Neither of the events described by these women were sufficiently similar to the acts charged to warrant admission of their testimony. Mil.R. Evid. 404(b); see United States v. Hancock, 14 M.J. 998, 999 (A.C.M.R.1982).
Crescent T. was the appellant’s social friend, not a patient. Her total disrobing in response to appellant’s suggestion that he give her a massage indicates that she was a willing participant in the sexual activity which followed, not a victim. Brenda W. also was a social friend. She declined appellant’s sexual overtures. Her description of the appellant’s masturbation while watching television in his private quarters is irrelevant to charges of taking liberties with patients in a hospital setting. The testimony of these two women tended to portray the appellant as sexually active and aggressive during his off-duty hours, but neither proves nor disproves that the appellant took liberties with his patients while on duty. This general characterization of the appellant as sexually intemperate, without a nexus to an issue before the court, is precisely what is prohibited by Mil.R.Evid. 404(b).
However, I believe that the military judge’s error in admitting the evidence was harmless in this case. The testimony of the appellant’s patient-victims was clear, convincing and uncontradicted. Had the testi*997mony of Private First Class Crescent T. and Private First Class Brenda W. been excluded as it should have been, I have no doubt that the appellant still would have been convicted of abusing his patients. Accordingly, I join in affirming the findings of guilty of Charge I, Charge II and Additional Charge IY and their specifications. I also concur in Judge Badami’s sentence reassessment.

. Judge Foreman took final action in this case prior to his departure for another assignment.


. In United States v. Iaconetti, 406 F.Supp. 554 (E.D.N.Y.), affirmed 540 F.2d 574 (2d Cir.1976), cert, denied, 429 U.S. 1041, 97 S.Ct. 739, 50 L.Ed.2d 752 (1977), Judge Weinstein admitted the testimony of two business associates of the declarant, who testified that the declarant told them that the defendant had offered him a bribe. However, the declarant also reported the bribe offer to the Federal Bureau of Investigation and his out-of-court statement was corroborated by tape recordings, made by the Federal Bureau of Investigation, of subsequent conversations between the declarant and the defendant.